EXHIBIT 8 Primary Operating Subsidiaries of Elbit Systems Ltd. 100% Elbit Systems Electro-Optics Elop EUROPE 100% Elbit Systems of America 100% Elbit Security Systems USA ISRAEL ASIA/OCEANA 100% McLean Operations (ICI) 100% Elbit Systems Land and C4I 100% Elbit Systems Cyclone 100%* Elisra 100% Kinetics 50% SCD 50% Opgal 100% Ferranti (United Kingdom) 100% UEL (United Kingdom) 100% European Subsidiary (Belgium) 100% Elbit Sisteme (Romania) 100% Telefunken (Germany) 51% U-TacS (United Kingdom) 100% Elbit Systems of Korea (Korea) 26% HALBIT (India) SOUTH AMERICA 100% AEL (Brazil) 100% Fort Worth Operations (EFW) 100% Merrimack Operations (Kollsman) 100% Talladega Operations (IEI) 100% Tallahassee Operations (Talla-Com) 50% UAS Dynamics 100% European Subsidiary (Austria) 100% Soltam 100% Azimuth 100% ITL Optronics 100% ARES/Periscopio (Brazil) 100% Elbit Systems of Australia (Australia) 100% Boca Raton Operations (RTL) 100% San Antonio Operations (M7) 50% Vision Systems
